Action for a declaratory judgment decreeing that plaintiff and appellant are husband and wife despite a divorce procured by the wife against the husband in Nevada. The Nevada court never acquired jurisdiction over the person of the husband, and the trial court has made a finding that the wife, a resident of this State, went to Nevada for the sole purpose of procuring a divorce. Judgment unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.